Citation Nr: 1501997	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Since February 1, 2010, the Veteran's service-connected disabilities have precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU from February 1, 2010, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

A letter dated in February 2009 satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records and VA treatment records have been obtained, including Vet Center treatment records.  

The Veteran was provided with VA examinations in December 2008, March 2010, January 2011, and May 2013.  These examinations, taken together, are sufficient evidence for deciding the claim.  The examiners provided sufficient detail regarding their findings and opinions so that the Board's decision is an informed one.  Thus, VA's duty to assist has been met.

II. Analysis

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran filed his claim for increased compensation in September 2008.  During the appeals period, the Veteran's compensable service-connected disabilities are posttraumatic stress disorder (PTSD) (rated as 50 percent prior to September 10, 2008, and 70 percent from September 10, 2008), and adenocarcinoma of the prostate (rated as 100 percent from July 27, 2009, and as 60 percent from February 1, 2010).  His combined service-connected disability rating was 70 percent from September 10, 2008, 100 percent from July 27, 2009, and 90 percent from February 1, 2010.

On his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, completed in February 2009, the Veteran reported having three years of college education with work history as a mail handler with the Postal Service from 1973 until March 2008.  The Veteran reported that he was unable to work due to service-connected PTSD.

A March 2010 VA genitourinary examination noted that the Veteran had undergone a radical prostatectomy in July 2009.  He reported experiencing continuous urinary incontinence since that surgery, with use of 18 pads per day.  The examiner stated that the Veteran's prostate cancer was inactive, and that his urinary incontinence caused inconvenience, but would not prevent him from participation in gainful employment.

On VA psychiatric examination in January 2011, the Veteran reported that he had retired in 2008 because he missed too many days due to mental health and physical symptoms.  He noted having had exceptionally high blood pressure at the time.  The Veteran reported that he had missed two to three days from work every two weeks, sometimes for VA appointments.  The Veteran reported that he spent his days watching television, and that he did not engage in other activities due to forgetfulness, lack of focus, short attention span, and limited patience.  The examiner stated that due to the Veteran's history of altercations with others, his limited ability to maintain social relationships as a result of limited frustration tolerance, his poor anger management and impulse control, and his disturbed mood, his ability to work with others was severely limited.  "Also, due to symptoms caused by severely depressed mood and sleep deprivation, his ability to work independently is limited as well."

On a VA general medical examination in May 2013, the examiner stated that the Veteran's prostate cancer residuals impacted his ability to work because severe stress incontinence caused the need for frequent bathroom breaks and frequent showers due to urinating on himself.  "His usual type of work of lifting boxes of mail would aggravate his stress incontinence and would more likely than not cause him to be unable to secure and maintain substantially gainful employment."

On VA psychiatric examination in May 2013, the examiner stated that the Veteran's severe and chronic PTSD causes unemployability.  The examiner noted that the symptoms of posttraumatic stress disorder included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.

A private vocational consultant provided an opinion dated in September 2013.  She reviewed the record, including the VA examinations, and opined that it appeared that by 2009 the Veteran was unable to sustain work due to the combination of his service-connected conditions.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of equipoise on the question of whether the combined effects of the service-connected disabilities would preclude the Veteran from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board finds that the Veteran is entitled to a TDIU from March 1, 2010, the first date on which service connection for both PTSD and prostate cancer was in effect and that a 100 percent rating was not assigned. 

The Board has considered whether a TDIU is warranted earlier in the appeal period.  However, a TDIU is moot for the period during which a combined 100 percent rating was in effect (July 27, 2009 to January 31, 2010) and the Veteran was in receipt of special monthly compensation housebound benefits under 38 U.S.C.A. § 1114(s).  Also, prior to July 27, 2009, service connection was not in effect for prostate cancer.  The evidence of record prior to July 27, 2009 did not demonstrate that the Veteran was unable to work due solely to his service-connected PTSD; a December 2008 VA psychiatric examiner found that the Veteran would benefit from a low functioning job in a highly structured and supervised setting where he is continually monitored for any relapse of psychiatric symptoms.  Thus, the preponderance of the evidence is against an even earlier date for a TDIU.


ORDER

A TDIU from February 1, 2010, and not before, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


